     Case 2:17-cv-06983-CAS-SK Document 71 Filed 08/19/19 Page 1 of 3 Page ID #:1663


   LAW OFFICES OF RONALD A. MARRON
 1 RONALD A. MARRON (SBN 175650)
   ron@consumersadvocates.com
 2 MICHAEL T. HOUCHIN (SBN 305541)
 3 mike@consumersadvocates.com
   651 Arroyo Drive
 4 San Diego, California 92103
   Telephone: (619) 696-9006
 5 Facsimile: (619) 564-6665
   Attorneys for Plaintiffs and the Proposed Class
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10
   MICHAEL GRAVES, KEITH GREN,                 CASE NO. 2:17-cv-06983-CAS-SK
11 and MICHAEL WHEALEN, on behalf
                                               CLASS ACTION
12 of themselves, all others similarly
   situated, and the general public,
13                                            PLAINTIFFS’ NOTICE OF
14                            Plaintiffs,     MOTION AND RENEWED
                       vs.                    UNOPPOSED MOTION FOR
15                                            PRELIMINARY APPROVAL OF
16 UNITED INDUSTRIES                          CLASS ACTION SETTLEMENT
17 CORPORATION,                                Date:    September 16, 2019
18                            Defendant.       Time:    10:00 a.m.
                                               Ctrm:    8D
19
                                               Judge:   Hon. Christina A. Snyder
20
21
22
23
24
25
26
27
28


            Graves, et al. v. United Industries Corporation, No. 2:17-cv-06983-CAS-SK
              PLAINTIFFS’ NOTICE OF MOTION AND RENEWED UNOPPOSED MOTION FOR PRELIMINARY
                                                    APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:17-cv-06983-CAS-SK Document 71 Filed 08/19/19 Page 2 of 3 Page ID #:1664



 1 TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE THAT on September 16, 2019 at 10:00 a.m., or
 3 as soon thereafter as the matter may be heard, in Courtroom 8D of the United
 4 States District Court for the Central District of California located at 350 W. First
 5 Street, Los Angeles, California 90012, before the Honorable Christina A. Snyder,
 6 presiding, Plaintiffs Michael Graves, Keith Gren, and Michael Whealen
 7 (“Plaintiffs”) will and hereby do the Court, pursuant to Federal Rule of Civil
 8 Procedure 23(e), for an Order (1) Granting Preliminary Approval of a Class Action
 9 Settlement; (2) Certifying a Settlement Class; (3) Appointing Plaintiffs as the Class
10 Representatives and Plaintiffs’ Attorneys as Class Counsel; (4) Approving the
11 Notice Plan; and (5) Setting the Final Approval Hearing and Schedule.
12          This Renewed Unopposed Motion is based on this Notice of Motion,
13 Plaintiffs’ concurrently-filed Memorandum of Points and Authorities in Support of
14 Renewed Unopposed Motion for Preliminary Approval of Class Action Settlement,
15 the concurrently-filed Declaration of Ronald A. Marron in Support of Renewed
16 Unopposed Motion for Preliminary Approval of Class Action Settlement and
17 Exhibits 1 through 4 attached thereto, all prior pleadings and proceedings in this
18 matter, and all other evidence and written and oral argument that will be submitted
19 in support of the Motion.
20
21 DATED:         August 19, 2019          Respectfully submitted,

22
23
                                           /s/ Ronald A. Marron
24                                         RONALD A. MARRON
25
26                                         LAW OFFICES OF
                                           RONALD A. MARRON
27                                         RONALD A. MARRON
28                                         ron@consumersadvocates.com
                                           Michael T. Houchin
                                                1
            Graves, et al. v. United Industries Corporation, No. 2:17-cv-06983-CAS-SK
              PLAINTIFFS’ NOTICE OF MOTION AND RENEWED UNOPPOSED MOTION FOR PRELIMINARY
                                                    APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:17-cv-06983-CAS-SK Document 71 Filed 08/19/19 Page 3 of 3 Page ID #:1665



 1                                         mike@consumersadvocates.com
                                           651 Arroyo Drive
 2                                         San Diego, California 92103
 3                                         Telephone: (619) 696-9006
                                           Facsimile: (619) 564-6665
 4                                         Counsel for Plaintiffs and the Proposed
 5                                         Class
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
            Graves, et al. v. United Industries Corporation, No. 2:17-cv-06983-CAS-SK
              PLAINTIFFS’ NOTICE OF MOTION AND RENEWED UNOPPOSED MOTION FOR PRELIMINARY
                                                    APPROVAL OF CLASS ACTION SETTLEMENT
